ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-23, 25-27, and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Schroedle et al. (US Pub. No. 2011/0315938), teaches a method of making a mixed metal oxide comprising supplying a mixed metal oxyhydroxide of Ni, Co, and Mn and subjecting it to a stream of air at 375 °C (Example 1, [0083]). Schroedle et al. teaches the oxyhydroxide has a metal composition of Ni0.33Co.34Mn0.32 (Examiner’s calculation based on the percentages of Ni, Co, and Mn relative to 61% total of the three metals in the oxyhydroxide) ([0083], Example 1). Schroedle et al. teaches the oxyhydroxide has a particle size of 10 µm (0.01 mm).  However, Schroedle et al. does not teach the method in the absence of lithium compounds.  Applicant’s arguments, see Pgs. 7-11 of Applicant’s remarks filed May 26, 2022 are sufficient to overcome the rejections under 35 USC 103 over Schroedle et al. in view of Yoshiwara et al. (EP 2819222 A1) set forth in the previous Office actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        September 1, 2022